1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM JOSEPH KOVACH,                               Case No.: 18cv1848-GPC (MSB)
12                                       Plaintiff,
                                                          REPORT AND RECOMMENDATION
13   v.                                                   REGARDING CROSS-MOTIONS FOR
                                                          SUMMARY JUDGMENT
14   NANCY A. BERRYHILL, Acting
                                                          [ECF NOS. 14, 15]
     Commissioner of Social Security,
15
                                      Defendant.
16
17
18         This Report and Recommendation is submitted to the Honorable Gonzalo P.
19   Curiel, United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule
20   72.1(c) of the United States District Court for the Southern District of California. On
21   August 7, 2018, William Joseph Kovach (“Plaintiff”) filed a Complaint pursuant to 42
22   U.S.C. § 405(g) seeking judicial review of a decision by the Commissioner of Social
23   Security denying his application for a period of disability, disability insurance benefits,
24   and supplemental security income. (ECF No. 1.)
25         Now pending before the Court are the parties’ cross-motions for summary
26   judgment. After a thorough review of the parties’ submissions, along with the entire
27   record submitted in this matter, and for the reasons set forth below, the Court
28   RECOMMENDS that Plaintiff’s motion for summary judgment be GRANTED, that the
                                                      1
                                                                                   18cv1848-GPC (MSB)
1    Commissioner’s cross-motion for summary judgment be DENIED, and that Judgment be
2    entered reversing the decision of the Commissioner and remanding this matter for
3    further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
4                                  I. PROCEDURAL BACKGROUND
5          On September 5, 2014, Plaintiff filed an application for a period of disability,
6    disability insurance benefits, and supplemental security income under Title II and Title
7    XVI of the Social Security Act, alleging disability beginning January 1, 2011 (Certified
8    Admin. R. 290-98, 308-14, ECF No. 11 (“AR”)). The Commissioner denied the claims by
9    initial determination, (AR 173-88), and upon reconsideration, (AR 191-210). Plaintiff
10   requested an administrative hearing before an administrative law judge (“ALJ”). (AR
11   227-28.) The administrative hearing was held on July 26, 2017. (See AR 59-85.) On
12   August 24, 2017, ALJ Salena D. Bowman-Davis issued a decision finding Plaintiff was not
13   disabled, as defined in the Social Security Act. (AR 43-54.) On July 3, 2018, Plaintiff’s
14   request for review was denied by the Appeals Council, (AR 1-6), resulting in the ALJ
15   decision becoming the final decision of the Commissioner, (42 U.S.C. § 405(h)), but
16   subject to judicial review, (42 U.S.C. § 405(g)).
17                             II. SUMMARY OF THE ALJ’S FINDINGS
18         The ALJ determined that Plaintiff met the status requirements for disability
19   benefits through June 30, 2021. (AR 45.) Thereafter, the ALJ followed the
20   Commissioner’s five-step sequential evaluation process. See 20 C.F.R. §§ 404.1520,
21   416.920.
22         At step one, the ALJ found that Plaintiff had not engaged in substantial gainful
23   activity since January 1, 2011, the alleged onset date. (AR 45.) The ALJ found that
24   although the Plaintiff worked after the alleged onset date, his earnings did not meet the
25   minimum threshold for substantial gainful activity. (AR 45-46.)
26         At step two, the ALJ found that Plaintiff had the following severe impairments:
27   disorder of the back, degenerative joint disease, and obesity. (AR 46.) Additionally, the
28   ALJ classified Plaintiff’s following conditions as nonsevere, and not negatively impacting
                                                   2
                                                                                  18cv1848-GPC (MSB)
1    Plaintiff’s ability to work: sleep apnea, chronic heart failure, and mental impairments.
2    (AR 46-47.)
3          At step three, the ALJ found that Plaintiff did not have an impairment or
4    combination of impairments that met or medically equaled the severity of one of the
5    impairments listed in the 20 CFR Part 404, Subpart P, Appendix I. (AR 47.)
6          Before step four, the ALJ assessed Plaintiff's residual functional capacity (“RFC”),
7    20 C.F.R. § 416.920(e), and determined that Plaintiff had the RFC to perform the
8    following activities but with certain limitations:
9          perform less that the full range of light work as defined in 20 C.F.R. §
           404.1567(b) and 416.967(b). The claimant can lift, carry, push, or pull 25
10
           pounds frequently and 50 pounds occasionally. The claimant can stand and
11         or walk for six hours with normal breaks. The claimant can sit for six hours
           with normal breaks. The claimant can push and pull no more than frequently
12
           with the upper extremities. The claimant can no more than frequently use
13         hand controls. The claimant cannot perform any repetitive pushing and
           pulling. The claimant can perform no more than frequently handling and
14
           fingering bilaterally, with no continuous handling or fingering. The claimant
15         can occasionally climb stairs, ramps, ladders, and scaffolds. The claimant can
           occasionally crouch, crawl and stoop. The claimant must avoid unprotected
16
           heights and workplace hazards. The claimant can tolerate no more than
17         occasional exposure to extreme temperatures. The claimant is best suited
           for an occupation with no high production quotas and not in a fast-paced
18
           work environment. The claimant requires the freedom to alternate sitting
19         with standing or walking while performing the occupation.
20   (AR 48.)
21         At step four, the ALJ first found that Plaintiff’s RFC allowed him to perform his
22   past relevant work as a security guard. (AR 54.) Accordingly, the ALJ found that Plaintiff
23   was not disabled from January 1, 2011, through the date of the decision and concluded
24   her analysis. (AR 54); see also 20 C.F.R. § 404.1520(f).
25                                      III. ISSUE IN DISPUTE
26         The disputed issue in this case is whether the ALJ properly evaluated the opinion
27   of Plaintiff’s treating physician, Paul Simon, M.D (“Dr. Simon”). (See ECF Nos. 14-1 at 4;
28   15-1 at 6.)
                                                   3
                                                                                 18cv1848-GPC (MSB)
1                                    IV. STANDARD OF REVIEW
2          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
3    determine whether the Commissioner’s findings are supported by substantial evidence
4    and whether the proper legal standards were applied. See Batson v. Comm. of Soc. Sec.
5    Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); Holohan v. Massanari, 246 F.3d 1195, 1205
6    (9th Cir. 2001) (reversing for lack of substantial evidence). “Substantial evidence means
7    “more than a mere scintilla” but less than a preponderance. It means such relevant
8    evidence as a reasonable mind might accept as adequate to support a conclusion.”
9    Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quoting Desrosiers v. Sec’y of
10   Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)); see also Richardson v.
11   Perales, 402 U.S. 389, 401 (1971). This Court must review the record as a whole and
12   consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
13   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational
14   interpretation, the Commissioner’s decision must be upheld. See Orn v. Astrue, 495
15   F.3d 625, 630 (9th Cir. 2007); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984).
16                                         V. DISCUSSION
17         A treating physician’s opinion is entitled to special weight because a treating
18   physician “is employed to cure and has a greater opportunity to know and observe the
19   patient as an individual.” McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989). The
20   medical opinion of a claimant’s treating physician is given “controlling weight” so long as
21   it “is well-supported by medically acceptable clinical and laboratory diagnostic
22   techniques and is not inconsistent with the other substantial evidence in [the plaintiff’s]
23   case record.” 20 C.F.R. § 404.1527(c)(2). “The treating physician’s opinion is not,
24   however, necessarily conclusive as to either a physical condition or the ultimate issue of
25   disability.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
26         If the treating physician’s opinion is uncontroverted by another doctor, it may be
27   rejected only for “clear and convincing” reasons. Lester v. Chater, 81 F.3d 821, 830 (9th
28   Cir. 1996) (citing Baxter v. Sullivan, 923 F.3d 1391, 1396 (9th Cir. 1991)). Where the
                                                  4
                                                                                 18cv1848-GPC (MSB)
1    treating physician’s opinion, as in this case,1 is controverted by another physician, it may
2    be rejected only if the ALJ makes findings setting forth specific and legitimate reasons
3    that are based on the substantial evidence in the record. See Magallanes, 881 F.2d at
4    751; Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). The weight given a treating
5    physician’s opinion depends on whether it is supported by sufficient medical data and is
6    consistent with other evidence in the record. See 20 C.F.R. §§ 404.1527(d)(2),
7    416.927(d)(2). If there is substantial evidence in the record contradicting the opinion of
8    the treating physician, the opinion is no longer given “controlling weight” and the ALJ
9    must consider the factors listed in § 404.1527(d)(2)-(6) in determining what weight to
10   give the opinion of the treating physician. See Orn, 495 F.3d at 632.
11   A.     Dr. Simon’s Opinion
12          Dr. Simon was Plaintiff’s primary care provider at the Veterans Administration
13   (“VA”) San Diego Healthcare System and began treating Plaintiff on March 24, 2011. (AR
14   426, 822.) On May 16, 2017, Dr. Simon completed a check-the-box “Physical Residual
15   Functional Capacity Questionnaire” (“Questionnaire”). (AR 42-45.) In it, Dr. Simon
16   reported that Plaintiff had been diagnosed with congestive heart failure with preserved
17   ejection fraction2 and degenerative joint disease of the lower extremities. (AR 822.) Dr.
18   Simon identified 2D echo and x-rays of Plaintiff’s knees and ankles3 as objective
19   evidence of Plaintiff’s diastolic dysfunction and degenerative joint disease, respectively.
20
21   1As discussed further in section B.2 and B.3, infra, multiple medical expert opinions in the record
22   conflicted with Dr. Simon’s.

23   2An ejection fraction greater than 60% is considered normal while an “ejection fraction is considered
     reduced for purposes of a mitral valve claim if it is measured as less than or equal to 60%.” In re Diet
24   Drugs (Phentermine/Fenfluramine/Dexenfluramine) Prods. Liab. Litig., No. 99-20593, 2010 WL
     3470385, at *1 (E.D. Pa. Aug. 31, 2010). An ejection fraction of “60 to 65 percent” is considered a
25
     “well-preserved ejection fraction.” Martin v. Berryhill, No. 1:16-CV-79, 2018 WL 6694830, at *1, *5
26   (M.D. Ga. Mar. 29, 2018). Here, Dr. Simon reported that Plaintiff had a “preserved ejection fraction,”
     (AR 822), and that Plaintiff had a “2d echo of 69%,” (see, e.g., AR 577, 609, 783).
27
     3The Court did not identify any x-rays of Plaintiff’s knees orankles in the Administrative Record, only
28   his hands and wrists. (See AR 617-21.)
                                                         5
                                                                                             18cv1848-GPC (MSB)
1    (AR 822.) Dr. Simon opined that Plaintiff was not a malingerer, his prognosis was “poor”
2    and noted symptoms of decreased exercise tolerance, dyspnea4 on exertion, and pain in
3    Plaintiff’s knees and lower back. (AR 822.) Dr. Simon reported in the Questionnaire that
4    Plaintiff experienced the listed symptoms and limitations since January 1, 2012. (AR
5    825.) Dr. Simon further noted that Plaintiff suffered from fatigue caused by medication,
6    depression, and anxiety. (AR 822-23.) Dr. Simon further opined that in a competitive
7    work situation, Plaintiff was limited as follows: sit for only 30 minutes at one time; stand
8    for only 45 minutes at one time; occasionally lift up to twenty pounds and rarely lift fifty
9    pounds; rarely turn his head in any direction or hold his head in a static position; rarely
10   twist, stoop, crouch/squat, or climb stairs; never climb a ladder; and that he needed a
11   job that would permit him to shift at-will between sitting, standing, or walking, take
12   unscheduled breaks, and elevate his legs after prolonged sitting. (AR 823-24.)
13          Notably, Dr. Simon opined that Plaintiff could do only the following in an 8-hour
14   working day: (1) sit for less than a total of two hours, (2) stand/walk less than a total of
15   two hours, and (3) for only 20% of the working day, reach with his arms, perform fine
16   manipulations with his fingers, and grasp, turn, and twist objects with his hands. (AR
17   823-24.) Dr. Simon claimed Plaintiff constantly “experience[ed] pain or other symptoms
18   severe enough to interfere with attention and concentration needed to perform simple
19   work tasks.” (AR 823.)
20          Though not discussed in the Questionnaire, Dr. Simon’s six-year history treating
21   Mr. Kovach ostensibly supported his opinions. Based on the VA medical treatment
22   records included in the Administrative Record,5 Dr. Simon interacted with Plaintiff at
23
24
     4“Dyspnea” is defined as difficult or uncomfortable breathing, resulting in shortness of breath. See
25
     Childress v. Colvin, 845 F.3d 789, 790 (7th Cir. 2017); Martinez v. Colvin, No. 14cv3043, WL 1241537, at
26   *1, *3 (S.D. Cal. Mar. 30, 2016).

27   5The “Confidential San Diego VA SSA/DDS Standard Summary” from the Veteran’s Association San
     Diego Healthcare System, submitted by Plaintiff in the Administrative Record as Exhibit 1F, included
28   only a portion of the treatment records preceding October 31, 2014, the date the report was issued.
                                                        6
                                                                                           18cv1848-GPC (MSB)
1    least 22 times between July 19, 2013 and May 16, 2017, and treated Plaintiff for
2    numerous different conditions.6 (See AR 425-511, 443-93, 634-821.) Sixteen of those
3    interactions were office visits, and the remaining consultations were performed over
4    the phone. The VA medical records also included Plaintiff’s treatment records from
5    other providers within the VA. There are detailed progress notes for twelve of Plaintiff’s
6    office visits with Dr. Simon, from June 17, 2014 to May 16, 2017. At each of those visits,
7    Dr. Simon noted that Plaintiff was “general[ly] alert, oriented to person place and time,
8    not in cardiopulmonary distress,” and his “neurologic CNs [were] intact, motor
9    [strength] was 5/5, sensory 100%, [and] reflexes 2/4 in all extremities.” (See AR 607
10   (June 17, 2014); see also AR 596 (July 21, 2014), 576 (November 7, 2014), 568 (February
11   11, 2015), 782 (May 4, 2015) 717-18 (August 14, 2015), 705 (January 20, 2016), 691
12   (September 8, 2016), 683 (September 23, 2016), 653 (March 2, 2017), 644 (March 8,
13   2017), 637 (May 16, 2017).)
14          1.      Heart failure and edema
15          VA records document Plaintiff’s heart failure and related edema as early as
16   January 3, 2014, when imaging during an emergency room visit for an unknown
17
18
     (See AR 425-511.) Specifically, the section summarizing “Outpatient Encounters” notes inclusion of
19   “max 150 occurrences or 2 years,” and appears to reflect two years’ worth of occurrences from
     November 1, 2012 to October 31, 2014. (See AR 427-39.) The “Progress Notes” section notes that it
20   reflects “max 40 occurrences or 2 years.” (AR 443.) Despite the fact that the Outpatient Encounters
     section indicates regular treatment between November 2012 and June 12, 2014, the earliest Progress
21
     Note is dated June 12, 2014. (See AR 443-93.) This evidence suggests that the Progress Notes were
22   limited by number of occurrences and excluded occurrences prior to June 12, 2014. (See AR 425, 427,
     443.) Exhibit 4F is another “Confidential San Diego VA SSA/DDS Standard Summary” dated April 29,
23   2015. (AR 530-633.) Using the same limitation parameters discussed above, it includes Outpatient
     Encounters from July 19, 2013 to April 28, 2015, (AR 531-44) and Progress Notes from June 17, 2014 to
24   April 28, 2015, (AR 548-612). Exhibit 5F of the Administrative Record, (AR 634-821), is also comprised
     of medical treatment records from the VA Healthcare System. Those records include Progress Notes
25
     from May 4, 2015 to May 16, 2017. (AR 634-785.)
26
     6 While the Administrative Record evidences many diagnoses, the Court will only summarize those
27   relevant to motions currently before the Court. Though relevant, Plaintiff’s ongoing diagnosis of
     obesity is also not discussed here, since it was constant, and this opinion was not rejected by the ALJ.
28   (See AR 46.)
                                                         7
                                                                                             18cv1848-GPC (MSB)
1    complaint confirmed prominent subcutaneous edema in both calves, enlarged lymph
2    nodes, and “cephalization and mild edema . . . consistent with moderate left ventricular
3    failure.” (AR 437, 502, 625; see also AR 466 (Dr. Simon noting on July 3, 2014 that
4    Plaintiff had suffered from diastolic dysfunction for two years).) Since that date, Dr.
5    Simon has treated Plaintiff’s hypertension, mild diastolic dysfunction, and edema with
6    medication and recommended lifestyle changes, such as smoking cessation and weight
7    loss. (See, e.g., AR 609, 638-39, 646, 654, 706, 719, 784.) At his regular office visits,
8    Plaintiff’s edema in his lower extremities vacillated with no apparent pattern between
9    no edema (twice), G1 edema (five times), G2 edema (four times), and G3 edema (once).
10   (AR 576, 596, 607, 637, 644, 653, 683, 691, 705, 718, 782.) Frontal chest radiograph
11   taken on June 11, 2014 in relation to an unrelated surgery indicated that Plaintiff’s mild
12   interstitial pulmonary edema had increased in the five months since January 3, 2014.
13   (AR 621-22.)
14         Plaintiff was admitted to the emergency room on June 14, 2014, complaining of
15   pain of 8/10, swelling, and redness in his right leg. (AR 766-67.) Plaintiff explained that
16   he recently had swelling in both legs, but his right leg had become much bigger within
17   the last day, and was worse with standing or walking, but improved with rest. (AR 767,
18   769.) The emergency room doctor at the VA noted “significant pitting edema [in] both
19   lower extremities, right much greater than left.” (AR 770.) Testing ruled out deep vein
20   thrombosis and confirmed bilateral calf edema. (AR 770, 793.) As treatment for
21   possible cellulitis, Plaintiff was advised to increase one of his medications, elevate his
22   legs and avoid dangling, offered compression wraps (which he denied), and advised to
23   follow up with his primary care doctor. (AR 770.)
24         Plaintiff complained to Dr. Simon of “squeezing” chest discomfort with exertion
25   and body movements on August 14, 2015, prompting Dr. Simon to order an exercise
26   tolerance stress test, which Plaintiff underwent on August 24, 2015. (AR 710-16.)
27   Plaintiff reported to the cardiologist administering the stress test that for the last
28   several years, he had experienced occasional squeezing chest pain that sometimes
                                                   8
                                                                                   18cv1848-GPC (MSB)
1    radiated to his neck with exertion as minimal as turning the steering wheel, stress or
2    exhaustion. (AR 711.) The stress test was stopped after roughly five and a half minutes
3    when Plaintiff had reached only 78 percent of his predicted maximum heart rate
4    because Plaintiff experienced shortness of breath. (AR 711.) This indicated a poor
5    functional capacity and the test was deemed non-diagnostic because Plaintiff’s
6    heartrate and time performing the test were inadequate. (AR 711-12.) On September
7    22, 2015, Plaintiff was fitted for thigh-high compression stockings to treat his edema.
8    (AR 709.) On January 20, 2016, Plaintiff denied having chest pain to Dr. Simon and
9    declined further imaging of his heart. (AR 706.) On the same date, Dr. Simon issued
10   Plaintiff a large home blood pressure monitor. (AR 701.) Plaintiff again denied chest
11   pain on September 8, 2016. (AR 692.)
12         2.     Joint pain
13         The VA records indicate that Plaintiff suffered from chronic back pain and right
14   shoulder pain as early as June 17, 2014, when Dr. Simon recommended treatment with
15   home physical therapy exercises for Plaintiff’s back, and Plaintiff declined physical
16   therapy for his shoulder. (AR 609.) On July 21, 2014, Plaintiff reported a pain level of
17   6/10, and described constant, chronic pain in his lower back and neck. (AR 599.) Dr.
18   Simon assessed Plaintiff for back and right shoulder pain. (AR 597.) During an August 4,
19   2014 telephone call with Dr. Simon, Plaintiff reported “bilateral hand pain and stiffness
20   of the dip and pip joints which is worse at the end of the day, lumbar spinal pain with
21   radiation to both buttocks, as well as neck pain.” (AR 448.) Dr. Simon noted that he
22   would order hand, neck, and lower back x-rays to document Plaintiff’s degenerative
23   joint disease. (AR 448.)
24         On November 7, 2014, at an office appointment, Plaintiff reported chronic,
25   constant neck pain, presently at a pain level of 4/10 that had been ongoing for years.
26   (AR 578.) Dr. Simon again assessed Plaintiff for back and right shoulder pain and
27   diagnosed him with chronic back pain. (AR 532, 577.) At a February 11, 2015 office visit
28   with Dr. Simon, Plaintiff reported continued constant, chronic arthritic pain, particularly
                                                  9
                                                                                 18cv1848-GPC (MSB)
1    in his hands and feet with a pain level of 8/10. (AR 566, 572.) Imaging (x-rays) taken of
2    Plaintiff’s hands and wrists on March 6, 2015, in response to Plaintiff’s complaints of
3    stiffness, numbness, and difficulty grasping in his hands and fingers, showed moderate
4    osteoarthritis of the first carpometacarpal joint and STT joints of the left hand and wrist,
5    and mild osteoarthritis in the same joints on the right hand and wrist. (AR 617-21.)
6    Based on this evidence of degenerative joint disease, Dr. Simon referred Plaintiff to
7    occupational therapy. (AR 571.)
8          At an office visit on May 4, 2015, Plaintiff reported pain of 7/10. (AR 782.) Dr
9    Simon noted crepitus, or grating sensation, in Plaintiff’s knees and assessed him for right
10   shoulder pain, back pain, chronic knee pain, and foot pain. (AR 782, 784.) At an August
11   14, 2015 office visit, Plaintiff reported chronic, constant pain in his hands and fingertips,
12   at a level of 6-7/10. (AR 720.) Dr. Simon’s assessment notes back and right shoulder
13   pain. (AR 719.) During his January 20, 2016 appointment with Dr. Simon, Plaintiff
14   denied pain that day, but discussed his concerns regarding the stress of life and his
15   present circumstances. (AR 702-03.) Dr. Simon assessed Plaintiff with ongoing back and
16   right shoulder pain. (AR 706.)
17         Dr. Simon examined Plaintiff again on September 8, 2016, after Plaintiff slipped
18   and hurt his left arm. (See AR 689, 695.) Plaintiff denied pain, though Dr. Simon
19   addressed back pain in his assessment. (AR 692-93.) An x-ray taken to assess Plaintiff’s
20   left arm after his fall noted “degenerative changes at acromioclavicular joint.” (AR 792.)
21   During his September 23, 2016 appointment with Dr. Simon for another procedure
22   related to his left elbow injury, Plaintiff denied pain, (AR 685), and Dr. Simon again
23   assessed back pain, (AR 684).
24         On March 2, 2017, Plaintiff saw Dr. Simon in his office, and complained of acute
25   pain in his right kidney area, level 3/10. (AR 656.) Dr. Simon again assessed Plaintiff’s
26   back pain. (AR 654.) Plaintiff returned to Dr. Simon’s office on March 8, 2017, again
27   complaining of pain in his right flank, this time 8/10. (AR 642-46.) Again, Dr. Simon
28   assessed Plaintiff’s back pain and recommended home exercises. (AR 646.) On May 16,
                                                  10
                                                                                  18cv1848-GPC (MSB)
1    2017, Plaintiff saw Dr. Simon in connection with his functional capacity paperwork. (AR
2    634.) Plaintiff reported chronic, constant lower back pain, then 4/10, right shoulder
3    pain, and difficulty bending, stooping, and standing for prolonged periods, and an
4    inability to exercise. (AR 634, 637, 640.) Dr. Simon assessed Plaintiff with back pain (for
5    which he recommended exercises at home) and stated that he would check x-rays to
6    determine whether physical therapy would be appropriate for treatment of the
7    shoulder. (AR 639.)
8    B.     The ALJ’s Reasons for Assigning Little Weight to Dr. Simon’s Opinion
9           The ALJ assigned Dr. Simon’s RFC opinion little weight. (AR 52.) In a single
10   paragraph discussing Dr. Simon’s opinion, the ALJ briefly summarized Dr. Simon’s RFC
11   assessment, then rejected it based on its alleged inconsistencies with: (1) the evidence
12   of record, (2) the opinions of State agency medical consultants, (3) the opinions of
13   consultative examiners, (4) Plaintiff’s activities of daily living, and (5) Plaintiff’s work
14   activity. (AR 52.) The ALJ specifically cited findings in the medical record that Plaintiff
15   had full strength, normal sensory function, and intact reflexes on September 23, 2016,
16   and that Plaintiff had no significant musculoskeletal deformities or joint swelling, normal
17   range of motion, a normal gait, and was in no acute distress on January 21, 2017. (AR
18   52.)
19          1.    Inconsistency with “the evidence of record”
20          The ALJ’s first reason for discounting Dr. Simon’s opinion was its inconsistency
21   with “the evidence of record.” (AR 52.) Inconsistency between a treating physician’s
22   opinion and medical evidence in the record can be a specific, legitimate reason to
23   discount the treating physician’s opinion. See Tonapetyan v. Halter, 242 F.3d 1144,
24   1149 (9th Cir. 2001) (“When confronted with conflicting medical opinions, an ALJ need
25   not accept a treating physician’s opinion that is conclusory and brief and unsupported
26   by clinical findings.”); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005);
27   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (“The incongruity between
28   [the treating physician’s q]uestionnaire responses and her medical records provides an
                                                    11
                                                                                     18cv1848-GPC (MSB)
1    additional specific and legitimate reason for rejecting [the treating physician’s] opinion
2    of [the claimant’s] limitations.”).
3          When an ALJ discounts a treating physician’s opinion because it is inconsistent
4    with the medical record, the ALJ must identify the particular notes establishing the
5    inconsistency. See Stewart v. Colvin, 575 F. App’x 775, 777 (9th Cir. 2014). The ALJ
6    cannot merely offer conclusions but must set forth her own interpretations and explain
7    why those interpretations are more correct than the treating doctor’s. Orn, 495 F.3d at
8    632. Furthermore, the ALJ cannot selectively isolate notes and must consider the
9    treatment record as a whole. See Martinez v. Berryhill, 721 F. App’x 597, 599 (9th Cir.
10   2017) (“The ALJ [improperly] isolated two treatment notes that reflected some
11   improvements, rather than considering the treatment records as a whole.”); Ghanim v.
12   Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014) (finding that the ALJ may not “cherry pick”
13   portions of record to support a conflict with the treating physician’s opinion when the
14   ALJ isolated a physician’s characterization of a patient’s demeanor instead of
15   considering the characterization in the context of the physician’s diagnoses of the
16   patient). However, the ALJ is not required to discuss every piece of evidence, Howard
17   ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003), just the significant
18   probative evidence the ALJ is rejecting, Vincent on Behalf of Vincent v. Heckler, 739 F.2d
19   1393, 1394-95 (9th Cir. 1984) (quoting Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981)).
20         Plaintiff argues the ALJ selectively isolated the notes from only two medical visits
21   to support her conclusion that Dr. Simon’s opinion conflicts with the evidence of record,
22   and that even those two treatment notes were taken out of context. (See ECF No. 14-1
23   at 5-7.) Plaintiff further argues that in concluding that the record was inconsistent, the
24   ALJ failed to set forth her own interpretations as to why her conclusions, rather than Dr.
25   Simon’s are correct. (Id. at 6-7.) Conversely, Defendant takes the position that the ALJ’s
26   detailed discussion of the physical examination findings throughout her analysis of
27   Plaintiff’s RFC supported the ALJ’s conclusion that Dr. Simon’s opinion contradicted the
28   medical treatment evidence. (See ECF No. 15-1 at 4-6.)
                                                  12
                                                                                  18cv1848-GPC (MSB)
1          The ALJ’s opinion considered in its entirety suggests that when the ALJ discussed
2    the “evidence of record” as a basis for rejecting Dr. Simon’s opinion, (AR 52), she was
3    referring to the medical treatment records she had reviewed in detail on the previous
4    pages. (See AR 50-51.) Because an ALJ can meet her duty to provide specific, legitimate
5    reasons supported by substantial evidence by “setting out a detailed and thorough
6    summary of the facts and conflicting clinical evidence, stating [her] interpretation
7    thereof, and making findings,” the ALJ’s discussion of the medical record and the ways
8    in which it conflicts with certain restrictions elsewhere in her opinion should be
9    considered in evaluating her rejection of Dr. Simon’s RFC opinion. See Tommasetti, 533
10   F.3d at 1041.
11         The ALJ provided multiple citations to Plaintiff’s clinical examinations with VA
12   medical providers and consultative examiners that found Plaintiff had exhibited full
13   strength (June 2014, July 2014, Nov. 2014, Feb. 2015, June 2015, Aug. 2015, Jan. 2016,
14   Sept. 2016, Mar. 2017, May 2017), intact sensation (June 2014, July 2014, Nov. 2014,
15   Dec. 2014, July 2015, Aug. 2015, Jan. 2016, Sept. 2016, Mar. 2017, May 2017), intact
16   reflexes (June 2014, July 2014, Nov. 2014, Dec. 2014, Feb. 2015, Aug. 2015, Jan. 2016,
17   Sept. 2016, Mar. 2017, May 2017), was neurologically intact (July 2014, Feb. 2015, Apr.
18   2017), had full range of motion (Dec. 2014), had no cervical compression (Dec. 2014),
19   had no discomfort when walking or had a normal gait (Dec. 2014, June 2015, Jan. 2017),
20   had no hand deformities (Dec. 2014), was not in acute distress (June 2015, Jan. 2017),
21   had good stability (July 2015), good coordination (July 2015), normal muscle strength
22   and tone (July 2015, Apr. 2017), ambulated independently (July 2015), no pain (Jan.
23   2016, Sept. 2016, Mar. 2017), adequate ankle range of motion and strength (Jan. 2017),
24   no musculoskeletal deformities (Jan. 2017), no joint swelling (Jan. 2017), and no edema
25   (Mar. 2017). (AR 50.) The ALJ provided her most detailed explanation of inconsistencies
26   by noting that difficulties standing or walking are inconsistent with normal gait,
27   debilitating pain is inconsistent with regularly denying pain, debilitating symptoms are
28   inconsistent with “no acute distress,” and difficulty handling and fingering is
                                                  13
                                                                                 18cv1848-GPC (MSB)
1    inconsistent with normal grip strength and ability to perform hand manipulations. (AR
2    51.)
3           The ALJ adequately supported her rejection of some portions of Dr. Simon’s
4    opinions regarding Plaintiff’s RFC. The ALJ’s citations to incidents when Plaintiff denied
5    being in pain, was able to focus and answer questions, and was not in acute distress,
6    were sufficient, specific inconsistencies with Dr. Simon’s opinion that Plaintiff’s
7    symptoms were severe enough to constantly interfere with his attention and
8    concentration as needed to perform even simple work tasks. (See AR 50, 52-53.)
9    Similarly, Plaintiff’s examination showing full hand strength and ability to manipulate his
10   hands in various positions, and Dr. Simon’s regular examinations with normal clinical
11   findings as to strength, reflexes, and sensory ability cited by the ALJ are specific
12   inconsistencies that demonstrate that Dr. Simon’s RFC opinion, permitting only rare (1-
13   5% of the day) movement of the head and neck, is not supported by medical evidence.
14   (Compare AR 50 with AR 824.)
15          Nevertheless, the ALJ’s disregard of other substantial medical treatment records
16   is concerning, specifically the ALJ’s conclusion that “the evidence of record does not
17   support ongoing symptoms that would impact the ability to perform work activity” due
18   to Plaintiff’s heart failure. (AR 46.) The ALJ disregarded medical records and clinical
19   findings regarding Plaintiff’s heart failure and edema, except for a single report of no
20   edema on March 2017. (AR 50, 51.) In so doing, the ALJ excluded the following from
21   her analysis: heart imaging results showing progression of Plaintiff’s condition, at least
22   ten incidents where Dr. Simon reported Plaintiff’s lower extremity edema, Plaintiff’s
23   emergency room visit in July 2014 due to painful edema where he received instructions
24   to avoid certain behaviors that would impair leg circulation, at least one telephone call
25   from Plaintiff reporting edema to Dr. Simon, and treatment with extensive medications
26   and compression stockings. (See supra, section V.A.1.) The ALJ’s discussion of only a
27   single incident of the absence of edema does not fairly represent the Plaintiff’s
28   treatment record for this condition, and does not explain the ALJ’s reasoning for
                                                   14
                                                                                  18cv1848-GPC (MSB)
1    reaching a conclusion different from that of Plaintiff’s treating physician. See Treichler
2    v. Comm’r Soc. Sec. Admin., 454 F.3d 1090, 1103 (9th Cir. 2014) (“[The court] cannot
3    substitute our conclusions for the ALJ’s, or speculate as to the grounds for the ALJ’s
4    conclusions.”). Based on the record before it, the Court cannot ascertain whether those
5    facts were reviewed and considered by the ALJ. See Buchanan v. Colvin, 636 F. App’x
6    414, 415 (9th Cir. 2016) (“An ALJ's ‘silent disregard’ of relevant evidence ‘thus leaves us
7    . . . with nothing to review to determine whether the error materially impacted the ALJ's
8    ultimate decision.’”) (quoting Stout v. Comm'r Soc. Sec. Admin., 454 F.3d 1050, 1056
9    (9th Cir. 2006)).
10         Because the ALJ did not identify inconsistencies with the record to support her
11   rejection of Dr. Simon’s opinion that Plaintiff’s heart failure limited his ability to perform
12   work activities, and because the ALJ selectively cited the treatment record, mainly to the
13   evidence of normal clinical findings, ignoring complaints and treatment of Plaintiff’s
14   heart condition condition, the Court does not find that inconsistency with the record
15   was a legally sufficient reason to discount Dr. Simon’s opinion the way the ALJ did.
16         2.     Inconsistency with the opinions of “State agency medical consultants”
17         Next, the ALJ discounted Dr. Simon’s opinion because it was “inconsistent with . . .
18   the opinions of [s]tate agency medical consultants.” (AR 52.) The existence of a
19   physician’s opinion that contradicts the treating physician’s opinion simply determines
20   the applicable standard—whether the ALJ must provide (1) clear and convincing
21   reasons, or (2) specific and legitimate reasons supported by substantial evidence—to
22   reject the opinion of a treating or examining physician. See Orn, 495 F.3d at 632; Lester,
23   81 F.3d at 830. The existence of a contradiction among medical opinions alone cannot
24   constitute substantial evidence for discounting a treating physician’s opinion. See
25   Widmark v. Barnhart, 454 F.3d 1063, 1066 n.2 (9th Cir. 2006) (finding that the
26   conclusory medical opinion of a state agency reviewing physician was sufficient to
27   establish a conflict among medical opinions, but the opinion alone cannot constitute
28   substantial evidence to reject the conflicting medical opinion outright).
                                                   15
                                                                                   18cv1848-GPC (MSB)
1           Here, the ALJ considered the opinions of non-examining state medical consultants
2    E. Cooper, M.D. and S. Lee, M.D, which concluded that Plaintiff had either non-severe
3    impairments or severe impairments causing much less restrictive RFCs than Dr. Simon
4    opined. (See AR at 51-52; compare AR 177-78, 194-98, 205-07 with AR 822-25.) Though
5    these opinions are factors in determining the standard of review the Court applies, the
6    Court finds they were not a legally sufficient reason to discount Dr. Simon’s opinion.7
7           3.     Inconsistency with the opinions of “consultative examiners”
8           Next, the ALJ discounted Dr. Simon’s opinion because it was “inconsistent with . . .
9    the opinions of consultative examiners.” (AR at 52.) An examining physician’s
10   contradictory opinion can constitute substantial evidence if it relies on “independent
11   clinical findings that differ from the findings of the treating physician.’” Orn, 495 F.3d at
12   632 (citation omitted). “Independent clinical findings can be either (1) diagnoses that
13   differ from those offered by another physician and that are supported by substantial
14   evidence, or (2) findings based on objective medical tests that the treating physician has
15   not herself considered.” Id. (citation omitted). The ALJ specifically discussed the
16   conflicting opinions of two consultative examiners—Dr. Curran and Dr. Shore—which
17   she later referenced as among the reasons she assigned little weight to Dr. Simon’s
18   opinion. (AR 51-53.)
19          On December 10, 2014, Board Certified orthopedist, William Curran, M.D. (“Dr.
20   Curran”), conducted an orthopedic physical examination of Plaintiff at the Department
21   of Social Services’ request to evaluate Plaintiff’s functional limitations related to his
22   complaints of low back and neck pain. (See AR 522-28.) As part of his examination, Dr.
23   Curran measured and tested Plaintiff’s body in many ways. (See AR 522-28.) This
24
25   7Because the Court finds this reason legally insufficient based on the nature of the opinion (non-
26   examining), the Court does not here reach Plaintiff’s arguments regarding the relative weight to assign
     the different opinions. (See ECF No. 14-1 at 7-9.) Nevertheless, the Court agrees with Defendant that
27   the ALJ did specifically address the timing of each of these doctors’ opinions, and the medical records
     that were not considered at the time of the opinion, when weighing the opinions. (See ECF No. 15-1 at
28   9-10; AR 51-52.)
                                                       16
                                                                                          18cv1848-GPC (MSB)
1    examination took place after Plaintiff had complained to Dr. Simon of hand pain. (AR
2    448.) Though Dr. Curran found palpable tenderness of Plaintiff’s cervical spine, he
3    found no evidence of swelling, effusion, erythema, warmth, or deformity of the hips,
4    knees, ankles, shoulders, elbows, wrists, and low back. (AR 525.) Dr. Curran reported
5    that Plaintiff could manipulate the “a pen with ease,” pinch, and “approximate fingers
6    and make a fist without difficulties bilaterally.” (AR 525.) He noted full range of motion
7    throughout Plaintiff’s body, normal muscle and grip strength, sensation, and reflexes.
8    (AR 525-26.) Dr. Curran concluded that Plaintiff had no exertional, postural,
9    manipulative, or environmental limitations. (AR 525-28.) The ALJ specifically referenced
10   Dr. Curran’s findings when she found that the objective findings did not support
11   Plaintiff’s allegation of disabling symptoms, which were substantially similar to Dr.
12   Simon’s opinions. (AR 50.) The ALJ cited Dr. Curran’s findings again when she
13   explained, “[d]espite allegations of difficult handling and fingering the claimant had
14   normal grip strength and he was able to perform hand manipulations.” (AR 51.)
15         On December 8, 2014, licensed psychologist, Ted Shore, Ph.D. (“Dr. Shore”),
16   conducted a complete psychological examination of Plaintiff at the Department of Social
17   Services’ request, and found no limitations on Plaintiff’s ability to participate in many
18   work-related activities and that he had the “intellectual and emotional capacity to
19   function adequately in a work setting.” (AR 53, 519.) Based on his assessment, Dr.
20   Shore concluded that Plaintiff was able to follow simple instructions, perform detailed
21   tasks, perform complex tasks, sustain an ordinary work routine, maintain adequate work
22   concentration, interact appropriately with others, maintain regular attendance, manage
23   stress in a work setting, and manage funds on his own behalf. (AR 518-19.) The ALJ
24   relied specifically on Dr. Shore’s finding that Plaintiff had “normal memory and
25   appropriate mood” when assessing Plaintiff’s RFC and rejecting Dr. Simon’s opinion that
26   Plaintiff’s “pain and symptoms were constantly severe enough to interfere with the
27   attention and concentration needed to perform simple work tasks.” (See AR 52.)
28
                                                  17
                                                                                 18cv1848-GPC (MSB)
1          The findings of Drs. Curran and Shore relied on their own independent
2    examinations, which were not considered by Dr. Simon. Because of this, the ALJ
3    properly relied on the contradictory opinions of the commissioner’s examining
4    physicians as specific, legitimate reasons supported by substantial evidence to discount
5    Dr. Simon’s opinion. See Allen, 749 F.2d at 579 (finding that a non-treating physician’s
6    medical opinion constituted substantial evidence since the physician’s findings rested on
7    his own neurological examination of the claimant); Tonapetyan, 242 F.3d at 1149
8    (finding an examining physician’s opinion “alone constitutes substantial evidence,
9    because it rests on his own independent examination”).
10         4.     Inconsistency with Plaintiff’s activities of daily living
11         The ALJ next discounted Dr. Simon’s opinion because it was “inconsistent with . . .
12   claimant’s activities of daily living.” (AR 52.) Plaintiff argues that the ALJ’s assessment
13   of Plaintiff’s daily activities failed to demonstrate that they were in fact inconsistent
14   with Dr. Simon’s RFC opinion. (ECF 14-1 at 10-11.) Defendant argues that “it is
15   incongruent that Plaintiff could perform all these activities while sustaining the
16   limitations Dr. Simon opined – i.e. if he could only rarely move his head in any direction,
17   walk/stand no more than two hours, and walk no more than one block without rest.”
18   (ECF No. 15-1 at 11.)
19         Inconsistency between a treating physician’s opinion and a plaintiff’s daily
20   activities is a specific and legitimate reason to discount the treating physician’s opinion.
21   Ghanim, 763 F.3d at 1162. The ALJ must develop the record with specific detail,
22   demonstrating how the daily activities are inconsistent with the physician’s opinion. See
23   Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017).
24         The ALJ summarized all of Plaintiff’s activities of daily living from the record,
25   noting that Plaintiff reported the following activities: attending to personal hygiene,
26   performing chores, using a computer, reading, driving, managing funds, building model
27   cars, shopping, running errands, caring for his tropical fish, riding a bicycle, using public
28   transportation, watching television, feeding himself, and attending GED courses all day
                                                   18
                                                                                   18cv1848-GPC (MSB)
1    Monday through Thursday. (AR 52.) Noting that some of these abilities would support
2    Plaintiff’s employment ability, the ALJ concluded that “claimant’s ability to participate in
3    such activities is inconsistent with the claimant’s alleged symptoms and limiting effects.”
4    (AR 52.) The ALJ offered no greater detail to her analysis when she discussed Dr.
5    Simon’s opinion. (See AR 52.)
6          As to the majority of the listed activities of daily living, the ALJ’s opinion failed to
7    establish that Plaintiff’s activities of daily living were performed in such a manner or
8    occurred at such a frequency that they conflicted with Dr. Simon’s opinion. See Trevizo,
9    871 F.3d at 676 (“Absent specific details about [claimant’s] childcare responsibilities,
10   those tasks cannot constitute ‘substantial evidence’ inconsistent with [the treating
11   physician’s] informed opinion, and thus the ALJ improperly relied on [claimant’s]
12   childcare activities to reject the treating physician opinion.”; Martinez v. Berryhill, 721 F.
13   App’x at 599-600 (“And the ALJ cited some evidence that [claimant] was engaged in
14   daily activities, but it appears those activities were largely aspirational and, in any event,
15   the activities do not suggest that [claimant] could function in the workplace.”). The
16   exception is Plaintiff’s attendance of GED courses. On April 13, 2015, Plaintiff reported
17   that he was attending GED classes all day, Monday through Thursday, and had been for
18   a year. (AR 556; see also AR 515.) Plaintiff also testified at the administrative hearing
19   on July 26, 2017, that he went back to school when his disability case began, and he
20   hoped to earn his GED soon. (AR 65.) On this issue, there were sufficient facts in the
21   Administrative Record for the ALJ to conclude Plaintiff’s attendance of GED classes “all
22   day” was inconsistent with Dr. Simon’s RFC opinions that Plaintiff could sit for only two
23   hours in work day, could only rarely turn his head in any direction or hold it in a static
24   position, and was constantly experiencing pain severe enough to interfere with his
25   attention and concentration. See Alo v. Berryhill, 766 F. App’x. 512, 514 (9th Cir. 2019)
26   (finding activities of daily living substantiated discounting treating physician’s opinion
27   where administrative record included detail that demonstrated inconsistency).
28
                                                   19
                                                                                    18cv1848-GPC (MSB)
1          The Court therefore finds that the ALJ provided a legally sufficient reason for
2    discounting the opinion of Dr. Simon by relying on the inconsistency between Dr.
3    Simon’s opinion and Plaintiff’s daily activities.
4          5.     Inconsistency with Plaintiff’s work activity
5          The ALJ’s final reason for discounting Dr. Simon’s opinion was because it was
6    “inconsistent with . . . claimant’s work activity.” (AR 52.) While Plaintiff does not
7    address this purported conflict, (see ECF 14-1), Defendant argues that Plaintiff’s work
8    activity contradicts Dr. Simon’s opinion. (ECF No. 15-1 at 7.)
9          Inconsistency between a treating physician’s opinion and a plaintiff’s work activity
10   is a specific and legitimate reason to discount the treating physician’s opinion. See
11   Towne v. Berryhill, 717 F. App’x 705, 707 (9th Cir. 2017).
12         The ALJ discussed Plaintiff’s testimony about his work activity in some detail. (See
13   AR 49.) Since 2004, Plaintiff has worked as a security guard. (AR 368.) At the time of
14   his July 26, 2017 hearing before the ALJ, Plaintiff testified that he usually worked two to
15   three days a week at the North Park Observatory/West Coast Tavern, four-and-a-half to
16   five hours at a time. (AR 65-66, 70.) His job duties included “watching one of the exit
17   doors and observing the patrons and making sure everything is okay.” (AR 71.) He said
18   the work causes him problems in his lower back and his hands get numb. (AR 71.) Until
19   roughly September of 2016, Plaintiff had worked at a high-end night club downtown
20   called Park, with a similar schedule. (AR 66.) When the ALJ asked Plaintiff why he was
21   not working more hours, Plaintiff responded, “there's no more hours available and
22   physically and it's very hard for me to try to work anymore hours these days.” (AR 68.)
23   The ALJ expressly stated that “claimant was able to perform considerable work activity
24   after the alleged onset date (Hearing Testimony). The claimant’s ability to stand[], walk,
25   and persist at these positions [is] inconsistent with the claimant’s allegations of
26   debilitating symptoms.” (AR 51.)
27         The record on Plaintiff’s work activity is sufficiently detailed to demonstrate that
28   there are specific inconsistencies between Plaintiff’s work activities and Dr. Simon’s RFC
                                                   20
                                                                                  18cv1848-GPC (MSB)
1    opinion. Plaintiff’s testimony regarding the length and nature of his sustained work
2    activity contradicts Dr. Simon’s sitting and standing restrictions, the need to take
3    unscheduled breaks, the inability to maintain attention and concentration sufficient for
4    simple work tasks. (See AR 823-24.) The Court finds it significant that when the ALJ
5    asked Plaintiff why he did not work more, Plaintiff first mentioned that no more shifts
6    were available, before stating that it would be difficult to perform the work. (See AR
7    68.) This testimony was consistent with statements Plaintiff made to his doctors,
8    explaining that he was having financial difficulty because of sparse work and
9    unemployment, without mentioning any difficulty working due to disability. (See, e.g.,
10   AR 450, 469.)
11            The ALJ did not err by concluding that Plaintiff’s ongoing work activities conflicted
12   with Dr. Simon’s RFC opinion. Accordingly, the Court finds that the ALJ provided a
13   legally sufficient reason for discounting the opinion of Dr. Simon by relying on the
14   inconsistency between Dr. Simon’s opinion and Plaintiff’s work activity.
15   C.       The ALJ’s Consideration of the 20 C.F.R. § 404.1527(c)(2)-(6) Factors
16            Plaintiff argues the ALJ failed to consider required factors before determining how
17   much weight to assign to a treating physician’s opinion: examining relationship, length
18   and nature of treatment relationship, supportability, consistency, specialization, and a
19   catch-all category of “other factors” brought to the ALJ’s attention. (ECF 14-1 at 12); see
20   also 20 C.F.R. 20 C.F.R. § 404.1527(c)(2)-(6).8
21            Where substantial evidence in the record contradicts the treating physician, his
22   opinion is no longer entitled to controlling weight. Orn, 495 F.3d at 632 (citing 20 C.F.R.
23   § 404.1527(c)(2)). That does not mean that the opinion should be rejected, however,
24   “[t]reating source medical opinions are still entitled to deference and must be weighed
25   using all of the factors provided in 20 C.F.R. § 404.1527.” Social Security Ruling 96-2p;
26
27
     8   Defendant did not present an argument on this issue to the Court. (See ECF 15-1 at 7-15.)
28
                                                         21
                                                                                            18cv1848-GPC (MSB)
1    see also Orn, 495 F.3d at 632-33 (“In that event, the ALJ is instructed by §
2    404.1527(d)(2) to consider the factors listed in § 404.1527(d)(2)-(6) in determining what
3    weight to accord the opinion of the treating physician. Even when contradicted by an
4    opinion of an examining physician that constitutes substantial evidence, the treating
5    physician's opinion is “still entitled to deference.”). It is reversible legal error if an ALJ
6    fails to consider the factors pursuant to 20 C.F.R. § 404.1527(c)(2)-(6). Trevizo, 871 F.3d
7    at 676. “When a treating physician’s opinion is not controlling, it is weighted according
8    to factors such as the length of the treatment relationship and the frequency of
9    examination, the nature and extent of the treatment relationship, supportability,
10   consistency with the record, and specialization of the physician.” Id. at 675. However,
11   courts in our district have held that Trevizo does not “demand a full-blown written
12   analysis of all the regulatory factors; it merely requires some indication that the ALJ
13   considered them.” Hoffman v. Berryhill, No. 16-cv-1976-JM-AGS, 2017 WL 3641881, at
14   *1, *4 (S.D. Cal. Aug. 24, 2017) report and recommendation adopted by 2017 WL
15   4844545 (S.D. Cal. Sept. 14, 2017); see also Yantos v. Berryhill, No. 15cv02733, 2018 WL
16   899126, at *1, *6 (S.D. Cal. Feb. 14, 2018) (“[T]he Ninth Circuit has never compelled
17   such a specific analysis. The ALJ is certainly required to consider all of the factors, but
18   the regulations and rulings contain no requirement that each and every factor be
19   specifically analyzed in an ALJ’s decision.”).
20         Here, the ALJ stated in her opinion, “[t]he undersigned has also considered
21   opinion evidence in accordance with the requirements of 20 C.F.R. 404.1527 and
22   416.927 and SSR 17-2p.” (AR 49.) Plaintiff concedes that the ALJ considered one of the
23   factors—consistency, but argues consistency is the only factor the record indicates the
24   ALJ considered. (ECF 14-1 at 12.) It is conspicuous that the ALJ’s decision did not
25   identify Dr. Simon as Plaintiff’s treating physician. (See AR 43-54.) When the ALJ
26   addressed Dr. Simon in her opinion, she only referenced his May 2017 RFC opinion, but
27   did not address the duration, nature, or frequency of the treatment relationship. (See
28   AR 52.) Although the ALJ cited to multiple notes in the VA treatment records, which
                                                      22
                                                                                     18cv1848-GPC (MSB)
1    included Dr. Simon’s records, she never distinguished Dr. Simon’s medical records from
2    those of other VA medical providers, or even the consultative examiners. (See AR 50.)
3    It is also significant that the ALJ never addressed the specialties of the various medical
4    experts—and instead identified the examining and consulting doctors as simply “[s]tate
5    agency medical consultant” or “consultant examiner,” instead of, for instance,
6    orthopedist or psychologist. (Compare AR 51-52 with AR 519, 528.)
7          This Court cannot conclude, based on the record before it, that the ALJ
8    considered the relevant factors prior to determining how much weight to give Dr.
9    Simon’s opinion. There is no indication in the ALJ’s opinion that she considered Dr.
10   Simon’s opinion that of a treating physician, that she contemplated the duration or
11   frequency of the treatment relationship, or that she considered the specialties of the
12   various doctors who offered opinions in this case. These factors would have been
13   significant to analyzing the impact of Plaintiff’s heart failure and related edema on
14   Plaintiff’s RFC. For instance, because consultative examiner, Dr. Curran, was an
15   orthopedist who did not consider Plaintiff’s heart failure and edema or the impact they
16   might have on Plaintiff’s ability to sit, stand, or walk, his contradictory opinion had
17   limited value for evaluating Dr. Simon’s opinion. Similarly, the significance of Plaintiff’s
18   work activities may have been different to the ALJ when viewed in light of Dr. Simon’s
19   extensive treatment of Plaintiff’s heart failure and edema. Therefore, the ALJ
20   committed reversible error by assigning little weight to the treating physician’s opinion
21   without considering the relevant regulatory factors. See, e.g., Krebs v. Berryhill, No.
22   16CV3096 JLS (BGS), 2018 WL 1001118, at *7-8 (S.D. Cal. Feb. 20, 2018) (finding
23   reversible legal error where the ALJ did not consider “factors such as the length of the
24   treatment relationship and the frequency of examination, the nature and extent of the
25   treatment relationship, supportability, consistency with the record, and specialization of
26   the physician”), report and recommendation adopted, 2018 WL 1400653 (S.D. Cal. Mar.
27   20, 2018); Clark v. Berryhill, No. 16-CV-2854-BEN-AGS, 2018 WL 620144, at *3 (S.D. Cal.
28   Jan. 29, 2018) (finding reversible error where there was “no indication that the ALJ
                                                  23
                                                                                  18cv1848-GPC (MSB)
1    considered certain mandatory factors, such as ‘the length of the treating relationship,
2    the frequency of examination, [or] the nature and extent of the treatment
3    relationship.’”), report and recommendation adopted in part, 2018 WL 948489 (S.D. Cal.
4    Feb. 20, 2018); cf. Torres v. Berryhill, No. 3:17-CV-01273-H-PCL, 2018 WL 1245106, at *6
5    (S.D. Cal. Mar. 9, 2018) (finding the record demonstrated that the ALJ adequately
6    considered the regulatory factors where “[t]he ALJ described Dr. Lopez as Plaintiff’s
7    ‘treating physician,’ showing that the ALJ was aware that Dr. Lopez examined Plaintiff
8    and had a treatment relationship with him.”)
9                           VI. CONCLUSION AND RECOMMENDATION
10         The decision whether to remand for further proceedings or simply to award
11   benefits is within the discretion of the Court. See Salvador v. Sullivan, 917 F.2d 13, 15
12   (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989); Lewin v.
13   Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for further proceedings is
14   warranted where additional administrative proceedings could remedy defects in the
15   decision. See Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984); Lewin, 654 F.2d at
16   635. Remand for the payment of benefits is appropriate where no useful purpose
17   would be served by further administrative proceedings, Kornock v. Harris, 648 F.2d 525,
18   527 (9th Cir. 1980); where the record has been fully developed, Hoffman v. Heckler, 785
19   F.2d 1423, 1425 (9th Cir. 1986); or where remand would unnecessarily delay the receipt
20   of benefits to which the disabled Plaintiff is entitled, Bilby v. Schweiker, 762 F.2d 716,
21   719 (9th Cir. 1985).
22         The Court is mindful of Ninth Circuit authority for the proposition that, where an
23   ALJ failed to properly consider either subjective symptom testimony or medical opinion
24   evidence, it is sometimes appropriate to credit the evidence as true and remand the
25   case for calculation and award of benefits. See Garrison v. Colvin, 759 F.3d 995, 1019-
26   21 (9th Cir. 2014). However, in Ghanim, 763 F.3d at 1166, a case decided after Garrison,
27   another Ninth Circuit panel did not apply or even acknowledge the “credit as true” rule
28   where substantial evidence did not support an ALJ’s rejection of treating medical
                                                  24
                                                                                  18cv1848-GPC (MSB)
1    opinions and his adverse credibility determination; instead, the panel simply remanded
2    the case for further administrative proceedings. And, in Marsh v. Colvin, 792 F.3d 1170,
3    1173-74 (9th Cir. 2015), the panel did not apply or acknowledge the “credit as true” rule
4    where the ALJ had failed to even mention a treating source’s opinion that the claimant
5    was “pretty much nonfunctional”; instead, the panel simply remanded the case to
6    afford the ALJ the opportunity to comment on the doctor’s opinions.
7          Here, although Plaintiff asks the Court to credit Dr. Simon’s opinion as true and
8    remand for calculation of benefits because “[t]here are no outstanding issues that need
9    to be resolved before a determination of disability can be made,” (see ECF No. 14-1 at
10   13), the Commissioner has argued that the appropriate remedy in the event of reversal
11   would be a remand for further administrative proceedings, (see ECF No. 15-1 at 15-18).
12   The Court concludes that remand for further proceedings is warranted because
13   additional administrative proceedings could remedy the defects in the ALJ’s decision.
14   After consideration of the regulatory factors, the ALJ may still discount Dr. Simon’s
15   opinion. Even if the ALJ gives Dr. Simon’s opinion greater weight, that weight would still
16   need to be factored into the ALJ’s RFC findings, and if Plaintiff is found to be disabled,
17   the onset date will need to be determined, as Defendant argues. (See id. at 15-16); see
18   also Guzman v. Berryhill, 356 F. Supp. 3d 1025, 1040 (S.D. Cal. 2018).
19         For the foregoing reasons, this Court RECOMMENDS that Plaintiff’s motion for
20   summary judgment be GRANTED, that the Commissioner’s cross-motion for summary
21   judgment be DENIED, and that Judgment be entered reversing the decision of the
22   Commissioner and remanding this matter for further administrative proceedings
23   pursuant to sentence four of 42 U.S.C. § 405(g).
24         IT IS ORDERED that no later than July 23, 2019, any party to this action may file
25   written objections with the Court and serve a copy on all parties. The document should
26   be captioned “Objections to Report and Recommendation.”
27         IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
28   Court and served on all parties no later than July 30, 2019. The parties are advised that
                                                  25
                                                                                  18cv1848-GPC (MSB)
1    failure to file objections within the specified time may waive the right to raise those
2    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
3    Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
4          IT IS SO ORDERED.
5    Dated: July 9, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  26
                                                                                 18cv1848-GPC (MSB)
